Exhibit 10.1


 
LICENSE AGREEMENT
 
This Agreement is entered into on April 30, 2008, by and between Sybase Inc., a
Delaware corporation, with offices at 1 Sybase Drive, Dublin, CA 94568,
(“Sybase”), and ANTs software inc., a Delaware corporation, with offices at 700
Airport Blvd., Suite 300, Burlingame, CA 94010, (“Ants”). Sybase and Ants are
referred to collectively herein as the “Parties.”
 
WHEREAS, Sybase desires for Ants to grant to Sybase a non-exclusive license to
certain Ants proprietary software and a sublicense to certain third party
software;
 
WHEREAS, Ants desires to grant such licenses to Sybase in return for the
consideration described herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 
1.           Definitions.
 
1.1          “Ants Software” means the proprietary Ants software described in
Exhibit A (Software), in object code and source code form (in all versions,
languages and platforms), that is licensed to Sybase under the terms of this
Agreement; however such term does not include any customer specific code that is
identified in Exhibit A (Software) as “Excluded Software”.
 
1.2          “Basis” means any past or present fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident,
action, failure to act, or transaction that forms or could form the basis for
any specified consequence.
 
1.3          “Delivery” has the meaning set forth in Section 5 (Delivery).
 
1.4          “Disclosure Schedule” has the meaning set forth in Section 3
(Representations and Warranties of Ants).
 
1.5           “Documentation” means any technical, engineering, development,
support and end use documents, manuals and materials relating to the Software as
described in Exhibit A (Software).
 
1.6           “Intellectual Property” means any present or future right to
exclude, granted under federal, state or foreign law, which right is currently
available to Ants by ownership, license or otherwise or that becomes available
to Ants by ownership, license or otherwise in the future, including but not
limited to:  (a) all inventions (whether patentable or unpatentable, whether or
not a patent application has been filed prior to the execution of this
Agreement, and whether or not reduced to practice), all improvements thereto,
and all patents, published or unpublished non-provisional and provisional patent
applications, and invention disclosures or other records of invention, together
with all reissuances, revivals, continuations, continuations-in-part, revisions,
extensions, and reexaminations thereof regardless of country or formal name, (b)
all copyrights and all applications, registrations, and renewals in connection
therewith including all rights of authorship, use, publication, reproduction,
distribution, performance, display, transformation, moral rights and rights of
ownership of copyrightable works, (c) all mask work rights and semiconductor
topography, and all applications, registrations, and renewals in connection
therewith, (d) all trade secrets and confidential business information
(including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications and processes), and (e) all other intangible
proprietary rights (whether or not appropriate steps have been taken to protect
such rights under applicable law).
- 1 -

--------------------------------------------------------------------------------


1.7           “Knowledge” means actual knowledge or knowledge which is
obtainable by the exercise of commercially reasonable care.
 
1.8           “Liability” means any liability (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due).
 
1.9           “License Fee” has the meaning set forth in Section 2.7
(Consideration).
 
1.10           “Party” has the meaning set forth in the preface above.
 
1.11           “Person” means an individual, a partnership, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or a governmental entity (or any department, agency, or political
subdivision thereof).
 
1.12           “Software” means the collective term for the Ants Software, Third
Party Software and Documentation.
 
1.13           “Security Interest” means any mortgage, pledge, lien,
encumbrance, charge, or other security interest.
 
1.14           “Third Party Software” means software licensed by Ants from third
parties and described in Exhibit A (Software) that is sublicensed to Sybase
under the terms of this Agreement.  Third Party Software shall not include any
software licensed by Ants from third parties which is listed on the Disclosure
Schedule (Exhibit C).  The software listed is all third party software and
related materials necessary for Sybase to be able to exercise its rights under
this Agreement, including but not limited to the ability to modify, build,
develop, compile, install and use the Ants Software.
 
2.           Transaction.
 
2.1          License Grant.  Ants hereby grants to Sybase, for the consideration
specified in Section 2.7 (Consideration), a fully-transferable, perpetual,
irrevocable, worldwide, paid-up, royalty-free, non-exclusive license under Ants’
Intellectual Property (i) to reproduce, modify, distribute, perform, display,
make, have made, use, sell, offer to sell, import, export, lease or otherwise
make use of or exploit the Ants Software through any means or medium or in any
way currently known or unknown, for any purpose, and (ii) the further right to
sublicense some or all of the foregoing rights through multiple tiers of
sublicenses.
- 2 -

--------------------------------------------------------------------------------


2.2          Sublicense to Third Party Software.  In addition, Ants hereby
grants to Sybase, for the consideration specified in Section 2.7
(Consideration), a fully-transferable, perpetual, irrevocable, worldwide,
paid-up, royalty-free, non-exclusive license under Ants’ Intellectual Property
(i) to reproduce, modify, distribute, perform, display, make, have made, use,
sell, offer to sell, import, export, lease or otherwise make use of or exploit
the Third Party Software through any means or medium or in any way currently
known or unknown, for any purpose, and (ii) the further right to sublicense some
or all of the foregoing rights through multiple tiers of sublicenses.
 
2.3          No Actions.  Except as to claims under Section 2.9 (Restrictions),
Ants covenants that at no time will Ants, and will insure that at no time will
Ants’ successors or assigns, or their respective successors and assigns,
directly or indirectly make any claim or commence, maintain, prosecute or
otherwise pursue any suit, action or proceeding of any kind anywhere in the
world against Sybase or its direct or indirect suppliers, vendors, customers or
distributors (of any kind), or the respective shareholders, officers, directors,
employees, agents, successors, assigns, representatives (of any kind) of the
foregoing entities, that is based upon, relates to or involves the Software, or
any Ants’ Intellectual Property related to the Software.
 
2.4          Ownership of Modifications.
 
(a)           As between Ants and Sybase, Sybase will be the sole and exclusive
owner of any modifications Sybase, or any third party directly or indirectly
authorized by Sybase, makes to the Software and of any product, service, system,
method, process, apparatus, improvement, device or activity that Sybase, or any
third party directly or indirectly authorized by Sybase, develops in whole or in
part based on or related to the Software (the “Sybase-Developed
Technology”).  For avoidance of doubt, Ants hereby grants Sybase a
fully-transferable, perpetual, irrevocable, worldwide, paid-up, royalty-free,
non-exclusive license under Ants’ Intellectual Property, (i) to reproduce,
modify, distribute, perform, display, make, have made, use, sell, offer to sell,
import, export, lease or otherwise make use of or exploit the Sybase-Developed
Technology through any means or medium or in any way currently known or unknown,
or for any purpose, and (ii) the further right to sublicense some or all of the
foregoing rights through multiple tiers of sublicenses.
 
(b)           As between Ants and Sybase, Ants will be the sole and exclusive
owner of any modifications Ants, or any third party (other than Sybase) directly
or indirectly authorized by Ants, makes to the Software after the date of this
Agreement, and of any product, service, system, method, process, apparatus,
improvement, device or activity that Ants, or any third party (other than
Sybase) directly or indirectly authorized by Ants, develops in whole or in part
based on or related to the Software after the date of this Agreement (the
“Ants-Developed Technology”).  For avoidance of doubt, Sybase receives no right
or license hereunder concerning or relating to any Ants-Developed Technology,
and the provisions of Sections 2.1, 2.2, and 2.5 hereof do not apply to any
Ants-Developed Technology.
- 3 -

--------------------------------------------------------------------------------


2.5          Owner Equivalent Rights.  The parties understand and agree that the
intent of the foregoing provisions in this Section 2 (Transaction) is to allow
Sybase to fully exploit the Software, (except as set forth in Section 2.9
(“Restrictions”)) and Sybase-Developed Technology in any manner and for any
purpose, as if Sybase were the owner of such Software (and in acknowledgement
that Sybase is the owner of the Sybase-Developed Technology) and all related
intellectual property rights, without limitation of any kind.
 
2.6          Assumption of Liabilities.  Based on the licenses granted
hereunder, neither party to the Agreement will assume or have any responsibility
with respect to any obligations or Liability of the other.
 
2.7          Consideration.  Sybase agrees to pay to Ants, upon Delivery, one
million four hundred thousand dollars ($1,400,000) (the “License Fee”) by
delivery of cash payable by wire transfer or delivery of other immediately
available funds.
 
[ redacted ]
 
3.           Representations and Warranties of Ants.  Ants represents and
warrants to Sybase that the statements contained in this Section 3 are correct
and complete as of the date of this Agreement, except as set forth in the
disclosure schedule accompanying this Agreement and marked as Exhibit C and
initialed by the Parties (the “Disclosure Schedule”). The Disclosure Schedule
will be arranged in paragraphs corresponding to the numbered paragraphs
contained in this Section 3.
 
3.1          Software.  Ants represents and warrants that the Software conforms
in all material respects with any specification, documentation, written
performance standard, representation or statement provided with respect thereto
by or on behalf of Ants.
 
3.2          Organization of Ants.  Ants is a corporation duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation.
 
3.3          Authorization of Transaction.  Ants has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. Without limiting the
generality of the foregoing, the CEO and board of directors of Ants have duly
authorized the execution, delivery, and performance of this Agreement by Ants.
This Agreement constitutes the valid and legally binding obligation of Ants,
enforceable in accordance with its terms and conditions.
- 4 -

--------------------------------------------------------------------------------


3.4          Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby
(including the grant of the licenses described in Section 2 (Transaction)), will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Ants is subject or any provision of the
charter or bylaws of any of Ants or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Ants is a party or by which it is bound or to which the Ants Software
or Third Party Software is subject (or result in the imposition of any Security
Interest upon the Ants Software or Third Party Software).  Ants does not need to
give any notice to, make any filing with, or obtain any authorization, consent,
or approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement.
 
3.5          Good Title and/or Valid License to Software.  Ants has good and
marketable title to all of the Ants Software and related Intellectual Property,
free and clear of any Security Interest or restriction on licensing and has
valid licenses to all Third Party Software such that Ants is permitted to grant
the sublicenses granted by Ants to Sybase under the terms of this Agreement.  No
current or former officer, director, stockholder, employee, consultant or
independent contractor has any right, claim or interest in or with respect to
the Ants Software or any Intellectual Property therein.
 
3.6          Undisclosed Liabilities.  Ants does not have any Liability (and
there is no Basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against any of them giving
rise to any Liability), that affects the ownership of the Ants Software.
 
3.7          Intellectual Property.
 
(i)           Ants owns or has the right to use pursuant to license, sublicense,
agreement, or permission all Intellectual Property necessary for Ants to grant
the licenses granted to Sybase under the terms of this Agreement with respect to
the Software.  Ants has taken all actions necessary to maintain and protect each
element of Intellectual Property related to the Ants Software.  All maintenance
and annual fees have been fully paid and all fees paid during prosecution and
after issuance of any patent comprising or relating to such item have been paid
in the correct entity status amounts.
 
(ii)           The Ants Software does not interfere with and has not interfered
with, infringed upon, misappropriated, or otherwise come into conflict with any
intellectual property rights of third parties, and Ants has not ever received
any charge, complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation based on or related to the Ants
Software (including any claim that Ants must license or refrain from using any
intellectual property rights of any third party). With respect to the Ants
Software, (a) the Ants Software is not subject to any outstanding injunction,
judgment, order, decree, ruling or charge and (b) no action, suit, proceeding,
hearing, investigation, charge, complaint, claim or demand is pending or is
threatened which challenges the legality, validity, enforceability, use or
ownership of the Ants Software. There is no proceeding pending or threatened,
nor has any claim or demand been made that challenges the legality, validity,
enforceability or ownership of any item of Ants’ Intellectual Property related
to the Ants Software or alleges a claim of infringement of any patents,
copyrights or violation of any trade secret or other proprietary right of any
third party. To the Knowledge of Ants and the Ants directors and officers (and
employees with responsibility for Intellectual Property matters) of Ants, no
third party has disclosed, interfered with, infringed upon, made unauthorized
use, misappropriated, or otherwise come into conflict with any Intellectual
Property rights of Ants with respect to the Ants Software. Ants has not brought
a proceeding alleging infringement of any Ants’ Intellectual Property related to
the Ants Software or breach of any license or agreement involving Ants’
Intellectual Property related to the Ants Software against any third
party.  Ants represents and warrants that the software code referenced in
Section 3.7(ii) of the Disclosure Schedule, which is the subject of the dispute
between Ants and its former employee, is not included in the current generally
available version of the the Ants Data Server product and will not be delivered
to Sybase as part of the Software.
- 5 -

--------------------------------------------------------------------------------


(iii)           Section 3.7(iii) of the Disclosure Schedule identifies each
patent or copyright registration which has been issued to Ants with respect to
the Ants Software and identifies each pending patent application or application
for copyright registration which Ants has made with respect to the Ants
Software. Ants has delivered to Sybase correct and complete copies of all such
patents, copyright registrations, and applications.  With respect to each item
of Intellectual Property required to be identified in Section 3.7(iii) of the
Disclosure Schedule, Ants  possesses all right, title, and interest in and to
the item, free and clear of any Security Interest, license, or other
restriction.
 
(iv)           Section 3.7(iv) of the Disclosure Schedule identifies each third
party software program and related intellectual property applicable to the Ants
Software or necessary for modification, building, development, compilation,
installation or use of the Ants Software that any third party owns and that Ants
uses pursuant to license, sublicense, agreement, or permission. Ants has
delivered to Sybase correct and complete copies of all such licenses,
sublicenses, agreements, and permissions (as amended to date). With respect to
each software program and related intellectual property required to be
identified in Section 3.7(iv) of the Disclosure Schedule:
 
(A)           the license, sublicense, agreement, or permission covering the
software program and related intellectual property is legal, valid, binding,
enforceable, and in full force and effect;
 
(B)           the license, sublicense, agreement, or permission will continue to
be legal, valid, binding, enforceable, and in full force and effect on identical
terms following the consummation of the transactions contemplated hereby and is
irrevocable and perpetual and will remain in effect for the duration of Sybase’s
exercise of the sublicenses granted by Ants to Sybase hereunder with respect to
all Third Party Software;
 
(C)           to the Knowledge of Ants, the directors, officers and employees of
Ants, no party to the license, sublicense, agreement, or permission is in breach
or default, and no event has occurred which with notice or lapse of time would
constitute a breach or default or permit termination, modification, or
acceleration thereunder;
- 6 -

--------------------------------------------------------------------------------


(D)           in the case of any termination by the third party of Ants’ rights
under such license, sublicense, agreement or permission, the sublicenses granted
by Ants to Sybase hereunder will remain in full force and effect in accordance
with the terms of such license, sublicense, agreement or permission;
 
(E)           to the Knowledge of Ants, the directors, officers and employees of
Ants, no party to the license, sublicense, agreement, or permission has
repudiated any provision thereof;
 
(F)           to the Knowledge of Ants, the directors, officers and employees of
Ants, the underlying software program and related intellectual property is not
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge;
 
(G)           to the Knowledge of Ants, the directors, officers and employees of
Ants, no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or is threatened which challenges the legality,
validity, or enforceability of the underlying software program and related
intellectual property; and
 
(H)           Ants understands and agrees that Sybase is relying on the specific
terms of the Third Party Software licenses that Ants has in place as of the date
of this Agreement and that Ants has made representations and warranties to
Sybase in this Section 3 based on such terms and therefore Ants agrees not to
amend, terminate or waive any rights under such licenses without Sybase’s prior
written consent.
 
(v)           To the Knowledge of Ants and the directors and officers (and
employees with responsibility for Intellectual Property matters) of Ants, the
Software will not interfere with, infringe upon, misappropriate, or otherwise
come into conflict with, any intellectual property rights of third parties as a
result of the licenses granted to Sybase by Ants under the terms of this
Agreement.
 
(vi)           All current and former employees of Ants who developed any
portion of the Ants Software have executed and delivered to Ants an agreement
(containing no exceptions or exclusions from the scope of its coverage)
regarding the protection of proprietary information and the assignment to Ants
of any Intellectual Property arising from services performed for Ants by such
persons, the form of which has been supplied to Sybase. All current and former
consultants and independent contractors to Ants involved in the development,
modification of the Ants Software and/or related Intellectual Property have
executed and delivered to Ants an agreement in the form provided to Sybase
(containing no exceptions or exclusions from the scope of its coverage)
regarding the protection of proprietary information and the assignment to Ants
of any Intellectual Property arising from services performed for Ants by such
persons. Copies of the agreements between Ants and each employee or consultant
who developed any portion of the Ants Software have been provided by Ants to
Sybase.
- 7 -

--------------------------------------------------------------------------------


(vii)           Ants has taken all commercially reasonable and customary
measures and precautions necessary to protect and maintain the confidentiality
of the source code to the Ants Software.
 
(viii)          A complete list of the files for the Ants Software, together
with a brief description, is set forth in Section 3.7(viii) of the Disclosure
Schedule.
 
(ix)           No Public Software (as defined below) forms part of the Software
or related Intellectual Property, and no Public Software was or is used in
connection with the development of the Software or related Intellectual Property
or is incorporated into, in whole or in part, or has been distributed with, in
whole or in part, any Software or related Intellectual Property. As used in this
Agreement, “Public Software” means any software that contains, or is derived in
any manner (in whole or in part) from, any software that is distributed as free
software (as defined by the Free Software Foundation), open source software
(e.g., Linux or software distributed under any license approved by the Open
Source Initiative as set forth www.opensource.org) or similar licensing or
distribution models which requires the distribution of source code to licensees,
including software licensed or distributed under any of the following licenses
or distribution models, or licenses or distribution models similar to any of the
following: (i) GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL);
(ii) the Artistic License (e.g., PERL); (iii) the Mozilla Public License; (iv)
the Netscape Public License; (v) the Sun Community Source License (SCSL); (vi)
the Sun Industry Standards License (SISL); (vii) the BSD License; or (viii) the
Apache License.
 
[ redacted ]
 
3.10           Ants Nonsolicitation.  Ants agrees that for a one (1) year period
from the date of this Agreement, Ants will not solicit for employment any
then-current employees of Sybase, Inc. or its Affiliates (defined below). [
redacted ] Personnel hired in response to Ants’ usual and customary public
advertising procedures will not be deemed to be a solicitation for employment
otherwise prohibited hereunder.

- 8 -

--------------------------------------------------------------------------------


3.11           Disclosure.  The representations and warranties contained in this
Section 3 do not contain any untrue statement of any fact or omit to state any
fact necessary in order to make the statements and information contained in this
Section 3 not misleading.
 
4.           Representations and Warranties of Sybase.  Sybase represents and
warrants to Ants that the statements contained in this Section 4 are correct and
complete as of the date of this Agreement, except as set forth in the Disclosure
Schedule. The Disclosure Schedule will be arranged in paragraphs corresponding
to the numbered paragraphs contained in this Section 4.
 
4.1          Organization of Sybase.  Sybase is a corporation duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation.
 
4.2          Authorization of Transaction.  Sybase has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Sybase, enforceable in accordance
with its terms and conditions.
 
4.3          Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Sybase is subject or any provision of its
charter or bylaws. Sybase does not need to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement.
 
4.4          Sybase Nonsolicitation.  [ redacted ] Sybase agrees that for a one
(1) year period from the date of this Agreement, Sybase will not solicit for
employment any then-current employees of Ants or those consultants of Ants that
will be listed in Exhibit C, Section 3.7 (vi), at the time this Agreement is
executed. Personnel hired in response to Sybase’s usual and customary public
advertising procedures will not be deemed to be a solicitation for employment
otherwise prohibited hereunder.
 
5.           Delivery. Within five (5) business days after execution of this
Agreement, Ants shall deliver the Software to Sybase as specified in Exhibit A
(Delivery).  Sybase shall have thirty (30) calendar days following Delivery in
which to confirm complete delivery of the Software.  If Sybase determines that
any portion(s) of the Software are incomplete or missing, it will so notify Ants
within such thirty (30) calendar day period.  Ants shall promptly, but within no
more than five (5) business days after receipt of notice, deliver the incomplete
or missing portions of the Software to Sybase.  If Ants fails to deliver any
missing or incomplete Software to Sybase in accordance with this Section 5,
Sybase may return the Software to Ants and terminate this Agreement.  Upon
termination, Ants shall return to Sybase any amounts paid in accordance with
Section 2.7 (Consideration).
- 9 -

--------------------------------------------------------------------------------


6.           Confidentiality.  The parties have previously entered into a Mutual
Non-Disclosure Agreement, effective August 30, 2007 (“NDA”).  Such NDA will
govern the Parties with respect to the activities covered by this Agreement and
will survive any termination of this Agreement in accordance with its terms.
 
7.           Indemnification.
 
7.1          Ants shall defend, indemnify and hold harmless Sybase, its
Affiliates (defined below),  its distributors, and end users, and the officers,
directors, agents, employees of the foregoing (the “Indemnified Parties”) from
and against any suit, claim, loss, damage or cost arising from any claim that
the Software infringes, misappropriates or violates any intellectual property
rights of a third party.  The following procedures shall apply:  (a) Ants shall
have sole control of the defense and/or settlement (except that no judgment may
be entered against an Indemnified Party, or any affirmative obligation imposed
on or admission of wrongdoing made as to an Indemnified Party, as part of a
settlement without the Indemnified Party’s prior written consent); (b) the
Indemnified Party must notify Ants promptly in writing of such claim or suit and
give Ants all information known to it relating thereto, and (c) the Indemnified
Party must reasonably cooperate with Ants in the settlement and/or defense.  The
Indemnified Party shall be reimbursed for all reasonable out-of-pocket expenses
incurred in providing any cooperation requested by Ants.  The Indemnified Party
may participate in the defense at its own expense.  If all or any part of the
Software is, or in the opinion of Ants may become, the subject of any claim or
suit for infringement of any intellectual property rights of a third party, Ants
may, and in the event of any adjudication that any Software or any part thereof
does infringe or if the use of the Software or any part thereof is enjoined,
Ants shall, at its expense, do one of the following:  (1) procure for the
Indemnified Parties the right to use and distribute the Software or the affected
part thereof; (2) replace the Software or affected part with a non-infringing
Software; (3) modify the Software or affected part to make it non-infringing; or
(4) if none of the foregoing remedies are commercially feasible within three (3)
months of the assertion of the claim of infringement, refund the aggregate
payments paid by Sybase for the Software.
 
8.           Termination.
 
8.1           Termination of Agreement.  Sybase may terminate this Agreement in
accordance with the terms of Section 5 (Delivery) [ redacted ]
 
8.2           Effect of Termination.  If Sybase terminates this Agreement
pursuant to Section 8.1 (Termination of Agreement), all rights and obligations
of the Parties hereunder shall terminate without any Liability of any Party to
any other Party (except for any liability of any Party then in breach; provided
that Ants’ liability  in the event of termination for failure to deliver shall
not exceed the License Fee), subject to the survival of any terms specified
herein to survive.
- 10 -

--------------------------------------------------------------------------------


9.           Miscellaneous.
 
9.1           Survival of Representations and Warranties.  All of the
representations and warranties of the Parties contained in this Agreement shall
survive after the date of this Agreement.
 
[ redacted ]
 
9.4           No Third-Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
 
9.5           Entire Agreement.  This Agreement (including the documents
referred to herein) constitutes the entire agreement between the Parties and
supersedes any prior understandings, agreements, or representations by or
between the Parties, written or oral, to the extent they related in any way to
the subject matter hereof.
 
- 11 -

--------------------------------------------------------------------------------


9.6           Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party; provided, however, that either party may (i) assign
this Agreement or any or all of its rights and interests hereunder to one or
more of its Affiliates, (ii) designate one or more of its Affiliates to perform
its obligations hereunder (in any or all of which cases such party nonetheless
shall remain responsible for the performance of all of its obligations
hereunder) or (iii) assign this Agreement in the case of a merger, acquisition
or sale of assets.  “Affiliate” means an entity that directly or indirectly
controls, is controlled by, or is under common control with such party.  For
purposes of this definition, "control" means ownership, directly or indirectly,
of more than fifty percent (50%) of the voting shares or other equity interest
in an entity, or otherwise the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of an entity,
whether through the ownership of voting securities, by contract, or otherwise.
 
9.7           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
9.8           Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
9.9           Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 
If to Ants:
 
Ants Software Inc.
700 Airport Blvd., Suite 300
Burlingame, CA 94010

 
Copy to:
 
The Corporate Law Group
500 Airport Boulevard, Suite 120
Burlingame, CA 94010
Attn:  Paul David Marotta

 
If to Sybase:
 
Sybase Inc.
Attn: CEO
1 Sybase Drive
Dublin, CA 94568
- 12 -

--------------------------------------------------------------------------------


Copy to:
 
Sybase, Inc.
Attn: General Counsel
1 Sybase Drive
Dublin, CA 94568


Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.
 
9.10           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.
 
9.11           Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by
Sybase and Ants. No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
 
9.12           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
9.13           Expenses.  Each of Sybase and Ants will bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.
 
9.14           Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. Nothing in the
Disclosure Schedule shall be deemed adequate to disclose an exception to a
representation or warranty made herein unless the Disclosure Schedule identifies
the exception with particularity and describes the relevant facts in detail.
Without limiting the generality of the foregoing, the mere listing (or inclusion
of a copy) of a document or other item shall not be deemed adequate to disclose
an exception to a representation or warranty made herein (unless the
representation or warranty has to do with the existence of the document or other
item itself). The Parties intend that each representation, warranty, and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of the first representation,
warranty, or covenant.
- 13 -

--------------------------------------------------------------------------------


9.15           Incorporation of Exhibits and Schedules.  The Exhibits identified
in this Agreement are incorporated herein by reference and made a part hereof.
 
9.16           Specific Performance.  Each of the Parties acknowledges and
agrees that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
the other Party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matter, in addition to any other remedy to which it may be
entitled, at law or in equity.
 
IN WITNESS WHEREOF, the authorized representatives of the Parties hereto have
executed this Agreement as of the date first above written.
 

 
Sybase:     /s/
 
Ants:    /s/
   
By:
 
By:
   
Print Name:
 
Print Name:
   
Title:
 
Title:
   
Date:
 
Date:
 



 
[sybaselegal.jpg]
 
- 14 -

--------------------------------------------------------------------------------


Exhibit A
Software






1. Software


The Software is comprised of the complete Source Code version of the most
recent, generally-available release of the Ants software product known as Ants
Data Server (ADS), and any associated Documentation.  For the avoidance of
doubt, and except as otherwise set forth on the Disclosure Schedule (Exhibit C),
the Software includes all Ants Software and Third Party Software included in the
ADS product and any related software and tools required to successfully develop,
compile/build and test the Software. [ redacted ] Notwithstanding the above, the
Software does not include features found in ADS related to Oracle PL/SQL,
Informix ISQL and Microsoft Transact-SQL (also known as Microsoft T-SQL)
compatibility.
 
[ redacted ]

2. Format for Delivery: Immediately following execution of this Agreement, Ants
will provide a reasonable number of Sybase employees with access to Ants’
premises for the purpose of taking possession of the Software.  The Sybase
employees may bring Sybase hardware to Ants’ premises for the purpose of
installing the Software on Sybase hardware.  Ants will provide Sybase with all
access and resources needed by the Sybase employees to enable Sybase to take
possession of the Software.
 
[ redacted ]

 
- 15 -